374 U.S. 103 (1963)
PRICE ET AL.
v.
MOSS ET AL.
No. 688.
Supreme Court of United States.
Decided June 10, 1963.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA.
Walt Allen, Jim A. Rinehart, Leon S. Hirsh and James C. Harkin for appellants in No. 688.
Frank Carter for appellants in No. 689.
Norman E. Reynolds, Jr. and Sid White for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeals are dismissed as the order of the District Court is not appealable under 28 U. S. C. § 1253.
MR. JUSTICE BLACK and MR. JUSTICE GOLDBERG concur in the result.
MR. JUSTICE HARLAN would postpone consideration of the question of jurisdiction until after argument on the merits.
NOTES
[*]  Together with No. 689, Oklahoma Farm Bureau et al. v. Moss et al., on appeal from the same Court.